Citation Nr: 1215105	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-27 727	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant is a veteran for the purpose of establishing entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant avers that he is a guerrilla veteran of World War II.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In October 2010, a videoconference hearing was held; a transcript of the hearing is associated with the claims file.  At that time, the appellant submitted evidence directly to the Board without prior consideration by the RO-an oral waiver was accepted.  This evidence consisted of a list of names said to be taken from the Guerrilla Master List, including the appellant's name, and documents said to be from the National Archives with a roster of Company C of the Luzon Guerrilla Army Forces (LGAF) 1st Regiment, 1st Battalion, including the appellant's name.

In January 2011, the Board granted the claim for entitlement to a one-time payment from the FVEC Fund.

Thereafter, in September 2011, pursuant to 38 C.F.R. § 20.1000 (2011), a Deputy Vice Chairman issued an order for reconsideration of the Board's decision granting the claim.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1000 (2011).  An enlarged panel of the Board has been convened for the purpose of rendering a decision on reconsideration.  The final decision ultimately entered will take the place of the January 2011 Board decision on the FVEC Fund claim and will be the final decision of the Board.  

In November 2011, the reconsideration panel remanded this matter for additional development.  The case is again before the Board and is ready for readjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no requisite military service, to include as a member of the Philippine Commonwealth Army or the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active military service for the purpose of obtaining a one-time payment from the FVEC Fund.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

As will be explained below, under these circumstances, further development would unnecessarily impose additional burdens upon VA with no possibility of any benefit flowing to the appellant.  Accordingly, such development is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Moreover, there is no legal basis upon which the benefits may be awarded in this case.  Hence, the appellant's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

The appellant seeks a one-time payment from the FVEC Fund under the American Recovery and Reinvestment Act of 2009 (Act), Pub. L. No. 111-5, Section 1002.  In order to qualify for the benefit, there must be affirmative evidence that the claimant is a "veteran" for the purpose of benefits administered by VA, which requires that the claimant have qualifying military service. 

Section 1002(d) of the Act provides that a person is eligible for the payment if he or she had qualifying service defined as service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces; and was discharged or released from service under conditions other than dishonorable. 

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

Regarding the period of recognized service, the Board notes that there is an apparent conflict between 38 C.F.R. § 3.41, which states that, for Philippine service, "the period of active service will be from the date certified by the Armed Forces" and 38 C.F.R. § 3.203(a), which provides that a claimant may show service by submitting certain documents, "without verification from the appropriate service department."  The Court has found, however, that VA may accept U.S. service department documents or seek certification of service, but once certification is received, VA is bound by that certification.  See Palor v. Nicholson, 21 Vet. App. 325 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit), in Capellan v. Peake, 539 F.3d 1373 (2008), found that VA must ensure that service department certifications as to whether an individual served in the U.S. Armed Forces are based on all available evidence, including any evidence of service that a claimant submits to VA.

In the present case, the appellant contends he is a guerrilla veteran of World War II and that he served with the Luzon Guerrilla Army Forces (LGAF) from July 1943 to December 1945.  In his March 2009 application for one-time payment from the FVEC Fund, he listed his full name and provided his birthplace and date of birth, his dates of service and the unit in which he served.  He also provided the names of his spouse, father, and mother.

The appellant testified during an October 2010 videoconference hearing that documents from the Commonwealth of the Philippines Armed Forces demonstrate that he was on the roster of a recognized guerrilla unit from 1943 to 1945.  He said that his commanding officer was an American Army officer, and identified him by name.  He also identified his unit as C Company of the 1st Battalion, 1st Regiment, Luzon Guerrilla Army Forces.

The appellant has submitted a copy of an April 1989 Philippine Veterans Affairs Office Form PVAO-4 that indicates he was a veteran of World War II who served with C Company of the 1st Battalion 1st Regiment Luzon Guerrilla Army Forces (LGAF) with a date of recognition of January 20, 1945, and a revised date of recognition of May 20, 1942.  A Philippine Veterans Affairs Office Form PVAO 2.6(2) dated in October 1980, indicates the appellant's unit and that he was carried in the Revised Reconstructed Guerrilla Roster of March 1948.  Documents dated in February 1973 also indicate that the appellant was assigned to Squadron 269 of the 1st Battalion 1st Regiment LGAF.  These documents did not originate from the U.S. Army. 

VA sought service department verification as to whether the appellant served in the U.S. Armed Forces in the Philippines (and specifically whether he has had guerrilla service as alleged).  In the request, the RO noted that the appellant's name was on the Reconstructed Recognized Guerilla Roster maintained in its office.  In December 2009, the service department (via the National Personnel Records Center (NPRC)) in a stamped endorsement certified that it had no record of the appellant serving as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces. 

In December 2010, the appellant submitted several U.S. Army documents that he obtained from the National Archives and Records Administration (NARA), which he reported establishes his status as a veteran for the purposes of entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.  An October 1945 endorsement by the General Headquarters, United States Army Forces, Pacific, signed by a U.S. Army Assistant Adjutant General, forwarded a list of names of individuals and dates of recognition.  The list was not included but the text notes that the 1st Regiment PA - LGAF was a recognized guerilla unit.  Another letter dated in July 1947 from the Office of the Assistant Chief of Staff, G-3, Headquarters, Philippines Ryukyus Command (a U.S. Army command) indicates that 1st Battalion, 1st Regiment, LGAF continued to be a recognized unit.  In a May 1948 report entitled "Guerrilla Unit Designation" from the same U.S. Army command, signed by the Deputy Commander, a U.S. Army general officer, the 1st Regiment LGAF was again noted as a recognized unit.  The report contains a supplementary list of soldiers from Company C, 1st Battalion, 1st Regiment, LGAF that includes the name of the appellant with a date of recognition of July 1, 1945.  

In April 2011, the RO submitted a request for verification of "veteran status" to the NPRC with consideration of the Supplementary Guerilla Roster with Guerilla Unit Designation showing a DECLASSIFIED stamp submitted by the appellant at his prior Board hearing.

In May 2011, the NPRC responded that there was, "no change warranted in prior negative certification unable to authenticate copies from NARA."

After reviewing the evidence of record, the Board finds that the appellant does not meet the legal requirements for entitlement to one-time payment from the FVEC Fund.  None of the documents submitted by the appellant satisfies the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as none is an official document of the appropriate United States service department.  As such, these documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the FVEC Fund.  The Board notes that the second request submitted to the NPRC in 2011 for certification of the appellant's service was accompanied by these documents; nevertheless, the NPRC again confirmed the appellant's lack of qualifying service.  

Significantly, and as noted above, VA is bound by service department determinations regarding what constitutes service in the Armed Forces of the United States.  The NPRC has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, and this verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  Should the appellant believe there is reason to dispute the report of the service department or the content of military records, he should pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  The Board also notes that recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for benefits administered by VA.  Moreover, while the Board acknowledges the appellant's statements that he served alongside U.S. soldiers during World War II, the Board again notes that VA is bound to follow the certifications by the service departments with jurisdiction over United States military records. 

Based upon the record in this case, the appellant had no requisite service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Therefore, entitlement to a one-time payment from the FVEC Fund must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

The Board having determined that the appellant is not a veteran for the purpose of establishing entitlement to one-time payment from the FVEC Fund, the benefit sought on appeal is denied.




_______________________                                        _______________________
      Vito A. Clementi					      Cheryl L. Mason
    Veterans Law Judge,                                                         Veterans Law Judge,
Board of Veterans' Appeals                                             Board of Veterans' Appeals



____________________________________________
Shane A. Durkin, 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


